McMurray, Presiding Judge.
This appeal is from a judgment which is not final under the circumstances of this case and is therefore premature. It is from the denial of a motion to intervene *360and must be dismissed for the reasons stated in such cases as American Mut. Liab. Ins. Co. v. Moore, 120 Ga. App. 624 (171 SE2d 751); and Henderson v. Atlanta Transit System, 233 Ga. 82 (210 SE2d 4).
Argued May 3, 1979
Decided June 19, 1979.
Hatcher & Daniel, Ross L. Hatcher, III, for appellants.
Thomas D. Kerr, Robert S. Shockey, John T. Minor, III, Kinney, Kemp, Pickett, Avrett & Sponcler, L. Hugh Kemp, Robert T. Harriss, Henry Tharpe, for appellees.

Appeal dismissed.


Banke and Underwood, JJ., concur.